Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 6-8, 10, 12-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2012185938 (hereafter JP ‘938).	
Claim 1:	JP ‘938 in Figures 17-20 (see Figure 17, reproduced below) disclose a furcated tab (80), comprising: a first furcated portion, provided with a first end (M2); and 
a second furcated portion, provided with a second end (M2); wherein the second end is electrically connected to the first end (via a conductive metal foil 80). See also entire document.


    PNG
    media_image1.png
    630
    1063
    media_image1.png
    Greyscale

Claim 2:	JP ‘938 further discloses that the first end and the second end are of an integrated structure (via welding).
Claim 4:	JP ‘938 further discloses that the first furcated portion further comprises an extending portion (80 comprises 4 extending portions), the extending portion extends outward from the first end (M2).	
Claim 6:	JP ‘938 further discloses that the first end and the second end are welded together (via welding region M1). 
Claim 7:	JP ‘938 further discloses that the furcated tab further comprises a third furcated portion provided with a third end (region M2 comprises four furcated portions, each having a corresponding end), and the third end is electrically connected to the first end or the second end (via welding region M2).
Claim 8:	 JP ‘938 in Figures 17-20 discloses an electrode assembly (50), comprising: 
a furcated tab comprising a first furcated portion provided with a first end (M2) and a second furcated portion provided with a second end (M2)(M2 comprises 4 furcated portions each with a corresponding end), wherein the second end is electrically connected to the first end (via welding portion M2); and 
a first current collector (10); 
wherein the first furcated portion and the second furcated portion are both electrically connected to the first current collector. 
Claim 10:	JP ‘938 further discloses that the first furcated portion further comprises an extending portion (80 comprises 4 extending portions), the extending portion extends outward from the first end. 
Claim 12:	JP ‘938 further discloses that the furcated tab further comprises a third furcated portion provided with a third end (region M2 comprises four furcated portions, each having a corresponding end), the third end is electrically connected to the first end or the second end (via welding region M2). 
Claim 13:	JP ‘938 further discloses that the first current collector (11) comprises a first metal layer (14), a second metal layer (14), and a non-metal layer (13) located between the first metal layer and the second metal layer. 
Claim 14:	JP ‘938 further discloses that the first furcated portion (first extension portion with first end) is electrically connected to the first metal layer (14), and the second furcated portion (second extension portion with second end) is electrically connected to the second metal layer (14). 
Claim 15:	JP ‘938 further discloses a first electrode (10), wherein the first electrode comprises the first current collector (11) and a first film (12), the first film is located on both sides of the first current collector. 
Claim 16:	JP ‘938 further discloses that first film (12) comprises a first blank region and a second blank region, a first portion of the first current collector and a second portion of the first current collector are respectively exposed by the first blank region and the second blank region; the first furcated portion (first extension portion with first end) is electrically connected to the first portion of the first current collector exposed by the first blank region, and the second furcated portion (second extension portion with second end) is electrically connected to the second portion of the first current collector exposed by the second blank region (see Figure 17, reproduced above)
Claim 17:	JP ‘938 further discloses that the first electrode (10) comprises a film region (12) and an uncovered foil region exposing the first current collector (corresponds to the first portion of current collector), and the first furcated portion (corresponds to the first extension portion) is electrically connected to the first metal layer (14) of the first current collector at the uncovered foil region, and the second furcated portion (corresponds to the second extension portion) is electrically connected to the second metal layer (14) of the first current collector at the uncovered foil region (see Figure 17, reproduced above).
Claim 20:	JP ‘938 in Figures 3 and 17-20 discloses a battery, comprising a battery case (100) and an electrode assembly (50), wherein the electrode assembly comprises: a furcated tab comprising a first furcated portion provided with a first end (M2) and a second furcated portion provided with a second end (M2), wherein the second end is electrically connected to the first end (via welding region M2); and a first current collector (11); wherein the first furcated portion (corresponds to the first extension portion) and the second furcated portion (corresponds to the second extension portion) are both electrically connected to the first current collector (see Figure 17, reproduced above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over JP ‘938 as applied to claim 1 above.
JP ‘938 is as applied, agued, and disclosed above, and incorporated herein.
Claim 18:	JP ‘938 discloses in embodiment 2 as shown in Figure 2 that a first electrode comprises a first metal layer (14), a second metal layer (14), and a non-metal layer (13) located between the first metal layer and the second metal layer. 
This embodiment does not disclose that the first current collector is a monolithic metal current collector.
JP ‘938 discloses in a first embodiment a first current (20) is a monolithic metal current collector (see Figure 13 and paragraphs [0071]-[0072]). JP ‘938 discloses “Although in the 1 to 3 embodiments (including the modification examples), an example has been described in which the current collector on the positive electrode side is configured into a multilayer structure including a resin layer and a conductive layer, the present invention is not limited thereto, and a current collector on a negative electrode side may be configured into a multilayer structure including a resin layer and a conductive layer. For example, both of the positive electrode and the negative electrode may be formed using a current collector having a multilayer structure (3 layer structure), or one of the positive electrode and the negative electrode may be formed using a current collector having a multilayer structure (3 layer structure). In the case where one of the positive electrode and the negative electrode is formed using a current collector having a multilayer structure (3 layer structure), it is preferable that the positive electrode side is formed using a current collector having a multilayer structure (3 layer structure)(paragraphs [0144]-[0146]).
JP ‘938 appears to disclose 3 options:
1. 	a multilayer negative electrode current collector with conductive member (furcated tab 80) in combination with a monolithic positive current collector;
2.	a multilayer negative electrode current collector with conductive member (furcated tab 80) in combination with a multilayer positive current collector with conductive member (furcated tab 80); and 
3. 	a monolithic negative current collector in combination with a  multilayer positive current collector with conductive member (furcated tab 80).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the battery of JP ‘938 to comprise a monolithic negative current collector in combination with a  multilayer positive current collector with conductive member (furcated tab 80)
One having ordinary skill in the art would have been motivated to make the modification to provide a secondary battery that would have been capable of inhibiting deterioration of the battery capacity and improving safety (paragraph [0038]). 
Claim 19:	The rejection of claim 19 is as set forth above in claim 18 wherein JP ‘938 obvious would disclose that the first furcated portion is electrically connected to a first surface of the monolithic metal current collector, and the second furcated portion is electrically connected to a second surface, opposite to the first surface, of the monolithic metal current collector (see Figure 17, reproduced above).

Claim 3, 5, 9 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over JP2012185938 (hereafter JP ‘938) as applied to claim 1 above, and further in view of Kim et al. (US 6,251,537).
JP ‘938 is as applied, argued, and disclosed above, and incorporated herein.
Claims 3, 5, 9 and 11:		JP ‘938 does not disclose that the furcated tab further comprises a sealing member, the sealing member is connected to the first end and the second end (claims 3 and 9), and the sealing member is connected to the extending portion (claims 5 and 11)
Kim et al. in Figure 3 discloses a tab (23, 23’) comprising a sealing member, wherein the sealing member is connected to a first end (col. 3: 36-col. 4: 8).  See also entire document.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tabs of JP ‘938 by incorporating the sealing member of Kim et al. such that the sealing member is connected to the first end and the second end, connected to the extending portion.
One having ordinary skill in the art would have been motivated to make the modification to provide an improved structure between electrode tabs acting as terminals of the battery case, thereby preventing leakage of electrolyte.

Examiner Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS H PARSONS whose telephone number is (571)272-1290. The examiner can normally be reached 7-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ula Ruddock can be reached on (571) 272-1481. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS H. PARSONS
Examiner
Art Unit 1729



/ULA C RUDDOCK/Supervisory Patent Examiner, Art Unit 1729